DETAILED ACTION
This is a final Office action in response to amendments received on 3/10/2022.  Claims 1-2, 11, 13-14, 18, 21-22, 26, 28-29 and 31 were amended via the amendments.  Claims 1-32 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments of claims 1, 11, 14, 21 and 28, filed 3/10/2022, amending “is deployable” to “when . . .is deployed” are sufficient to overcome the objections to the aforementioned claims by removing language that may never occur.  Accordingly, the objection to claims 1, 11, 14, 21 and 28 are withdrawn.
Applicant’s amendments of claims 18, 26 and 31, filed 3/10/2022, correcting grammatical informalities are sufficient to overcome the objections to the aforementioned claims.  Accordingly, the objection to claims 18, 26 and 31 are withdrawn.
Applicant’s amendments of claims 1, 11, 14, 21 and 28, filed 3/10/2022, specifying that the “one or more electronic devices” are “terrestrial” is sufficient to overcome the rejections to claims 2, 16, 24 and 29 by providing antecedent basis for the terrestrial electronic devices.  Accordingly, the rejection of claims 2, 16, 24 and 29 under 112, second paragraph, is withdrawn.
Applicant’s amendments of claim 14, filed 3/10/2022, amending “apparatus” to “vehicle” is sufficient to overcome the rejection to the aforementioned claim by switching to a term for which there is antecedent basis claims.  Accordingly, the rejection of claim 14 under 112, second paragraph, is withdrawn.
Applicant’s arguments with respect to the rejection of the claims under 103 have been considered, but are found unpersuasive.  
Applicant argues on pages 10-12 of the Remarks, filed 3/10/2022, that Brown does not teach the limitations of the independent claims because the cited passages of Brown would not render “obvious to one of ordinary skill any or all of the features of a key that is known only to the data processing node”, however the Examiner respectfully disagrees Brown is not disclosed by the Examiner as teaching that limitation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Instead, Bade was disclosed as teaching that limitation.
Applicant further argues on pages 10-12 and 14 of the Remarks, filed 3/10/2022, that Brown does not teach the limitations “receiving by the data processing node, an indication of the deployment; generating in response to the indication, by the data processing node the key” because “a call between the terminal and land line is not an indication of deployment”, however the Examiner respectfully disagrees and notes that Applicant has left out the passage the Examiner cited in col. 36, l. 48 – col. 37, l. 3, which discloses in relevant part:
“it sends a ‘Call Request’ message to the satellite. . . This satellite forwards this message to one of a set of a “Feature Processor” systems F which may be located on the ground or within another satellite…The Feature Processor communicates with one of a set of “Database” Processors (which may be located on the ground or in a satellite node) to update the terminal's current location information and to obtain information including the services the terminal can use and the terminal's "Authentication" Key NA.  The Feature Processor uses the terminal's Authentication Key NA to encrypt a 128-bit random number N which is composed of two 64-bit fields, NK (the Link key), and NR (the Response key). A private key encryption and decryption Algorithm A can be used, such as the well-known DES standard. The Feature Processor sends the encrypted number NE to the terminal.”

First, rather than the call request comprising a communication between a terminal and a land line, the call request comprises a communication sent to a feature processor of a satellite in outer space (col. 36, l. 48 – col. 37, l. 3).  In addition, the location information is communicated between a Callingsat satellite and a spacecraft (col. 64, ll. 31-42).  In either case, the deployment indicators are communications being received after deployment of satellites/spacecraft into outerspace in order to establish lines of communications and current location information (id).  Brown teaches receiving communications (i.e. indicators of deployment) by satellites/spacecraft, after they have been deployed, in order to “guide the spacecraft into its correct orbit location” (col. 64, ll. 41-42).  Brown further teaches receiving by a satellite node (i.e. data processing node), after it has been deployed into outer space, a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space (col. 36, ll. 48 – 63, col. 64, ll. 31-42).  These communications (i.e. indications of deployment) are only received after the satellite/spacecraft has been deployed into outerspace and indicate that the satellite/spacecraft from outerspace is seeking to establish communication links and coordinate locations.  In order to secure those communications, after the satellite/spacecraft has been deployed into outerspace and received the call request message and location information, the feature processor of the satellite generates an encrypted number comprising the link key and response key (i.e. the key) (col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42).  This interpretation is reasonable since the claims do not provide an explanation of what constitutes “an indication of deployment” and the Examiner is able to apply a Broadest Reasonable Interpretation analysis of the claims.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims
must be interpreted as broadly as their terms reasonably allow).  Applicant is free to further amend the claims to specify what is meant by an indication of deployment.  Consequently, Brown teaches the limitations for which it is cited.
Applicant further argues on pages 13-14 of the Remarks that Bade does not teach the claim limitation “private VSK key that is known only to the data processing node” because Bade teaches that the manufacturer injects the private key into the processor module 10A so “according to Bade it was known by the manufacturer as the manufacturer injected the private key into the processor module 10A” and the fact that Bade teaches that private key is not retained by the manufacturer after injection into the processor module 10A does not make Bade’s private key unknown or unknowable to other entities than the processor module 10A, however the Examiner respectfully disagrees.  The claims do not specify for how LONG the key is known only to the data processing node or what is meant by the key being “known only” by the data processing node.  The claims do not specify that the private key is always only known to the data processing node and Bade itself teaches “since only processor module 10A knows its unique private key, processor module can verify that local system 5 is the system to which it was bound” (Bade, para. [0029]).  Therefore, In this instance, a broadest reasonable interpretation of the claim limitation includes interpreting a key as only being known by the device which is able to store and access it, which is the processor module 10A in Bade.  In addition, since the manufacturer in Bade does not retain access to the private key after it injects the private key into the processor module 10A, the private key is effectively only known and accessible by the processor module 10A.  Applicant is free to add in additional limitations from the Specification to further clarify the meaning and nature of how the key is known only to the data processing node.  Consequently, Bade teaches the limitations for which it is cited.
Applicant further argues on pages 14-15 of the Remarks that Applicant’s key is different than those in the references because “generation of the VSK pair is timed based on deployment to the physical location” and “Generation of Applicant’s claimed VSK pair does not involve a manufacturer injecting the private key into the data processing node” as in Bade, however the Examiner respectfully disagrees.  As previously discussed, Bade is not relied upon by the Examiner for the limitation disclosing generation of the VSK pair key – that limitation is cited by the Examiner as being disclosed by CCSDS, so this argument is moot.  Bade is only cited as teaching generating a private key that is known only to processor module 10A of the device (paras. [0029], [0030], [0033]).  Consequently, Bade teaches the limitations for which it cited.
Applicant’s remaining arguments in the Remarks, filed 3/10/2022, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “transmitting from the data processing node the public VSK key to one or more terrestrial electronic devices” requires a new ground of rejection necessitated by amendments.
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-4, 7-17, 20-25, 27-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Consultative Committee for Space Data Systems, Space Missions Key Management Concept, CCSDS 350.6-G-1, Green Book (November 2011) (hereafter “CCSDS”) in view of Bade (US 2006/0090070) and Brown (US 6,157,621).
	Regarding claim 1, CCSDS discloses the limitations substantially as follows: 
A method, comprises: 
	configuring a data processing node when the data processing node is deployed to a physical location, the VSK pair including a private VSK key, and a public VSK key (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physical locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key); 
	receiving by the data processing node[[,]] deployment to the physical location (pages 3-11, 4-2, Figs. 2-4, 2-5, 4-3: the cryptographic module is setup/deployed by the OOC/Spacecraft to a ground location/outer space (i.e. to physical locations)); 
	generating, by the data processing node the verification signing key (VSK) pair (pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and
	transmitting from the data processing node the public VSK key to one or more terrestrial electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground/earth segment entities (i.e. one or more terrestrial electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 1 as follows:
	key that is known only to the data processing node;
	receiving by the data processing node, an indication of the deployment;
	generating in response to the indication, by the data processing node the key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 1 as follows:
	receiving by the data processing node, an indication of the deployment to the physical location (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. data processing node), a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space);
	generating in response to the indication, by the data processing node the key (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving the matching location value and the call request message, an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  
	Neither Brown or CCSDS disclose the remaining limitations of claim 1 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 1 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

	Regarding claim 2, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 2 as follows:
The method of claim 1 wherein the data processing node is deployed 
causing by the data processing node signing of information transmitted to and/or from the one or more terrestrial electronic devices using the private VSK (CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices).

	Regarding claim 3, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 3 as follows:
The method of claim 2 wherein one or more terrestrial nodes are configured to use the public VSK to verify integrity of the signed information (pages 3-3 & 3-4, page 3-11, page 4-9, page A-1: the nodes of the system use the public keys as signature verification keys to verify integrity of data and user’s identity).

	Regarding claim 4, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 4 as follows:
The method of claim 1 further comprising: 
receiving from one or more secure, true random number generators, a random number; and generating the VSK pair using the received random number (pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

	Regarding claim 7, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 7 as follows:
The method of claim 1 wherein the data processing node is contained in a spacecraft and the physical location is a trajectory in outer space (page 4-1, Figs. 2-2, 2-3, 2-4: spacecraft located in outer space).

	Regarding claim 8, CCSDS, Brown and Bade disclose the limitations of claim 1.
Brown discloses the limitations of claim 8 as follows:
The method of claim 7 wherein the spacecraft includes an indicator module, and the method further comprises: 
generating by the indicator module the indicator signal that is acted upon by the data processing node when the spacecraft is deploying to the physically inaccessible location (col. 64, ll. 31-42: satellite/spacecraft includes an orbit determination and control subsystem which communicates the location information and control logic (i.e. signals indicating location of the spacecraft) which are used/acted upon by the satellite when the satellite is deploying to its intended orbit location).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of sending the control logic and location information to the satellite when the satellite is deploying to its intended orbit location with the system of CCSDS and Bade in order to enable the spacecraft to be guided into its correct orbit location (Brown, col. 64, ll. 35-42).

	Regarding claim 9, CCSDS, Brown and Bade disclose the limitations of claim 1.
Brown discloses the limitations of claim 9 as follows:
The method of claim 8 wherein the indicator module sends the indicator signal to the data processing node when the spacecraft is at the physically inaccessible location (col. 64, ll. 31-42: the orbit determination and control subsystem sends the location information and control logic (i.e. signals indicating location of the spacecraft) to the satellite when the spacecraft has reached its correct orbit location (i.e. at the physically inaccessible location)).
The same motivation to combine utilized in claim 8 is equally applicable in the instant claim.

	Regarding claim 10, CCSDS, Brown and Bade disclose the limitations of claim 1.
CCSDS discloses the limitations of claim 10 as follows:
The method of claim 1 further comprising: 
receiving by the data processing node, a post-launch configuration command that indicates that post-launch configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
triggering a one-time mechanism to permanently disable post-launch configuration commands and enable production mode operation (page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
sending a notification to indicate that setup commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

	Regarding claim 11, CCSDS discloses the limitations substantially as follows:
A method comprises: 
obtaining a data processing node that is deployable to a physically inaccessible location (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physically inaccessible locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key); and 
configuring, [[a]] the data processing node upon deployment to the physically inaccessible location 
generate, a verification signing key (VSK) pair that includes a private VSK key and a public VSK key(pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit from the data processing node the public VSK key to one or more terrestrial electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 11 as follows:
	key that is known only to the data processing node;
receive a deployment indicator signal from an deployment indicator; 
	generate in response to receipt of the deployment indicator signal, a key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 11 as follows:
	receiving by the data processing node, an indication of the deployment to the physical location (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. data processing node), a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space);
	receive a deployment indicator signal from an deployment indicator (col. 64, ll. 31-42: satellite/spacecraft receives from an orbit determination and control subsystem (i.e. deployment indicator) communications/signals including the location information and control logic (i.e. signals indicating location of the spacecraft) which are used/acted upon by the satellite when the satellite is deploying to its intended orbit location)
	generate in response to receipt of the deployment indicator signal, a key (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving (i.e. receipt of) the location information and control logic, an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of getting the key in response to receiving the indications that the satellite had properly been deployed with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been deployed and “prevent[] the fraudulent use of system services and the ‘eavesdropping’ on terminal-to-satellite links, both of which are serious problems in similar systems” (Brown, col. 37, ll. 16-19).
	Neither Brown or CCSDS disclose the remaining limitations of claim 11 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 11 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

Regarding claim 12, CCSDS, Brown and Bade disclose the limitations of claim 11.
CCSDS and Brown disclose the limitations of claim 12 as follows:
The method of claim 11, further comprising: 
configuring the data processing node for containment into a spacecraft (CCSDS, page 4-1, Figs. 2-2, 2-3, 2-4: spacecraft located in outer space); and 
configuring the data processing node to receive the deployment indicator signal upon deployment of the spacecraft (Brown, col. 64, ll. 31-42: satellite/spacecraft includes an orbit determination and control subsystem which receives the matching location information and control logic (i.e. deployment indicator signals) when the satellite is deploying to its intended orbit location (i.e. upon deployment)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of sending the control logic and location information to the satellite when the satellite is deploying to its intended orbit location with the system of CCSDS and Bade in order to enable the spacecraft to be guided into its correct orbit location (Brown, col. 64, ll. 35-42).

Regarding claim 13, CCSDS, Brown and Bade disclose the limitations of claims 11 and 12.
Brown discloses the limitations of claim 13 as follows:
The method of claim 12, further comprises: 
configuring the spacecraft to generate the deployment indicator signal upon deployment(col. 64, ll. 31-42: configuring the orbit determination and control subsystem of the spaceship to generate location information and control logic (i.e. signals indicating deployment of spaceship to intended location) when the spaceship has reached its intended orbit location (i.e. upon deployment at the physically inaccessible location).
The same motivation to combine utilized in claim 12 is equally applicable in the instant claim.

Regarding claim 14, CCSDS discloses the limitations substantially as follows:
A vehicle that is deployable to a physically inaccessible location (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. space vehicles) for deployment on the ground and in outer space (i.e. physically inaccessible locations), the vehicle comprising: 
a data processing node (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physically inaccessible locations) with a cryptographic module) that comprises: 
one or more processor devices; 
memory operatively coupled to the one or more processor devices; and 
storage media that stores a computer program comprising instructions to:
generate, a verification signing key (VSK) pair that includes a private VSK key and a public VSK key (pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit from the data processing node the public VSK key to one or more terrestrial electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 14 as follows:
		key that is known only to the data processing node;
		generate upon deployment of the vehicle physically inaccessible 
However, in the same field of endeavor Brown discloses the remaining limitations of claim 14 as follows:
	generate upon deployment of the vehicle physically inaccessible  ((col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node (i.e. space vehicle), in response to receiving the matching location value and the call request message indicating that the satellite has properly deployed to its intended orbit location (i.e. upon deployment of the vehicle towards the location physically inaccessible), an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of generating the key upon deployment with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been deployed and “prevent[] the fraudulent use of system services and the ‘eavesdropping’ on terminal-to-satellite links, both of which are serious problems in similar systems” (Brown, col. 37, ll. 16-19).
	Neither Brown or CCSDS disclose the remaining limitations of claim 14 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 14 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

Regarding claim 15, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS and Brown disclose the limitations of claim 15 as follows:
The vehicle of claim 14, further comprises: 
a deployment indicator that produces a deployment indication signal that is used to trigger the computer program to generate (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. space vehicle), a location value that matches the intended orbit location and a call request message (i.e. indicators of deployment) producing location information and control logic used for generating an encrypted number/key) the VSK pair (CCSDS, pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing).
The same motivation to combine utilized in claim 14 is equally applicable in the instant claim.

Regarding claim 16, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 16 as follows:
The vehicle of claim 14, further comprising instructions to: 
cause the data processing node to sign information transmitted to/from the one or more terrestrial electronic devices using the private key (CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices).

Regarding claim 17, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 17 as follows:
The vehicle of claim 14, further comprising: 
one or more secure, true random number generators to generate a random number for generating the VSK pair(pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

Regarding claim 20, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 20 as follows:
The vehicle of claim 14, further comprising instructions to: 
receive a post-launch configuration command that indicates that a post-launch configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
trigger a one-time mechanism to permanently disable post-launch setup configuration commands and enable production mode operation (page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
send a notification to indicate that setup configuration commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

Regarding claim 21, CCSDS discloses the limitations substantially as follows:
A data processing node (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physically inaccessible locations) with a cryptographic module) comprises: 
one or more processor devices; 
memory operatively coupled to the one or more processor devices; and 
storage media that stores a computer program that comprises instructions to cause the one or more processors to: 
generate, a verification signing key (VSK) pair that includes a private VSK key and a public VSK key(pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit from the data processing node the public VSK key to one or more terrestrial electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 21 as follows:
		key that is known only to the data processing node;
		generate upon deployment of the data processing node physically inaccessible 
However, in the same field of endeavor Brown discloses the remaining limitations of claim 21 as follows:
	generate upon deployment of the data processing node physically inaccessible  ((col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node (i.e. data processing node), in response to receiving the matching location value and the call request message indicating that the satellite has properly deployed to its intended orbit location (i.e. upon deployment of the apparatus towards the physically inaccessible location), an encrypted number comprising the link key and response key (i.e. the key));
	transmitting from the data processing node the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of getting the key in response to receiving the indications that the satellite had properly been deployed with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been deployed and “prevent[] the fraudulent use of system services and the ‘eavesdropping’ on terminal-to-satellite links, both of which are serious problems in similar systems” (Brown, col. 37, ll. 16-19).
	Neither Brown or CCSDS disclose the remaining limitations of claim 21 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 21 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

Regarding claim 22, CCSDS, Brown and Bade disclose the limitations of claim 21.
CCSDS and Brown disclose the limitations of claim 22 as follows:
The data processing node of claim 21 wherein the physically inaccessible in outer space (CCSDS, pages 3-11, 4-6, A-4, Fig. 4-2: spaceship deployed to outer space (i.e. physically inaccessible location)) (see also Brown, col. 64, ll. 31-42: satellite deployed to outer space), and the data processing node further comprises: 
a deployment indicator that generates a deployment indication signal to cause the one or more processors to generate the VSK pair (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. space vehicle), a location value that matches the intended orbit location and a call request message (i.e. indicators of deployment) producing location information and control logic used for generating an encrypted number/key) the VSK pair (CCSDS, pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing).
The same motivation to combine utilized in claim 21 is equally applicable in the instant claim.

Regarding claim 23, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS and Brown disclose the limitations of claim 23 as follows:
The data processing node of claim 22 wherein the computer program generates the VSK (CCSDS, pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing) in response to the deployment indicator signal (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: generating an encrypted number/key in response to receiving the communications including control logic and location information indicating that the satellite has been successfully deployed to its intended orbit location (i.e. deployment indicator signals)).
The same motivation to combine utilized in claim 21 is equally applicable in the instant claim.

Regarding claim 24, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 24 as follows:
The data processing node of claim 21, further comprising instructions to:
cause the data processing node to sign information transmitted to/from the one or more terrestrial electronic devices using the private key(CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices).

Regarding claim 25, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 25 as follows:
The data processing node of claim 21, further comprising: 
one or more secure, true random number generators to generate a random number for generating the VSK pair (pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

Regarding claim 27, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 27 as follows:
The data processing node of claim 21, further comprising instructions to: 
receive a post-deployment configuration command that indicates that post-deployment configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
trigger a one-time mechanism to permanently disable post-deployment setup configuration commands and to enable production mode operation (page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
send a notification to indicate that setup configuration commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

Regarding claim 28, CCSDS discloses the limitations substantially as follows:
A computer program product tangibly stored on a non-transitory computer readable medium for configuring a data processing node that when the data processing node is deployed (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physical locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key), the computer program product comprising instructions to cause a data processing node to: 
configure a module that generates a verification signing key (VSK) pair, the VSK pair including a private VSK key and a public VSK key (pages 3-11, 4-6, A-4, Fig. 4-2: configuring an Operational Control Center (OCC) and Spacecraft (i.e. data processing nodes) for deployment on the ground and in outer space (i.e. physical locations) with a cryptographic module for generating an asymmetric public-private key pair for verification of signatures and signing (i.e. VSK pair), the pair including a private key for signing (i.e. private VSK key) and a public key for signature verification (public VSK key); 
receive deployment to the physical location (pages 3-11, 4-2, Figs. 2-4, 2-5, 4-3: the cryptographic module is setup/deployed by the OOC/Spacecraft to a ground location/outer space (i.e. to physical locations)); 
generate by the module, the verification signing key (VSK) pair (pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing); and 
transmit the public VSK key to one or more terrestrial electronic devices (pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: distributing/transmitting from the OCC/Spacecraft the public key (i.e. public VSK key) to the ground segment entities (i.e. one or more terrestrial electronic devices).
CCSDS does not explicitly disclose the remaining limitations of claim 28 as follows:
	key that is known only to the data processing node;
	receiving an indication of the deployment;
	generating in response to receipt of the indication, the key
However, in the same field of endeavor Brown discloses the remaining limitations of claim 28 as follows:
	receiving, an indication of a deployment to the physical location (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, ll. 48 – 63, col. 64, ll. 31-42: receiving by the satellite node (i.e. data processing node), a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space);
	generating in response to receipt of the indication, the key (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving (i.e. receipt of) the matching location value and the call request message, an encrypted number comprising the link key and response key (i.e. the key));
	transmitting the key to one or more electronic devices (col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3: transmitting from the satellite node the key to the ground terminals)
Brown is combinable with CCSDS because both are from the same field of endeavor of implementing secure communication with devices physically located in outer space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Brown’s method of getting the key in response to receiving the indications that the satellite had properly been deployed with the system of CCSDS in order to avoid wasting system resources by generating keys for devices that had not properly been deployed and “prevent[] the fraudulent use of system services and the ‘eavesdropping’ on terminal-to-satellite links, both of which are serious problems in similar systems” (Brown, col. 37, ll. 16-19).
	Neither Brown or CCSDS disclose the remaining limitations of claim 28 as follows:
		key that is known only to the data processing node
However, in the same field of endeavor Bade discloses the remaining limitations of claim 28 as follows:
	key that is known only to the data processing node (paras. [0029], [0030], [0033]: generating private key that is known only to processor module 10A of the device);
Bade is combinable with CCSDS and Brown because all three are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Bade’s key that is known only to the data processing node with the system of CCSDS and Brown in order to increase the security of the system by making it more difficult for unauthorized parties to capture the credentials of the data processing node or impersonate the data processing node.

Regarding claim 29, CCSDS, Brown and Bade disclose the limitations of claim 28.
CCSDS and Brown disclose the limitations of claim 29 as follows:
The computer program product of claim 28, wherein the physical location is a physically inaccessible location and the computer program product further comprises instructions to: 
receive the indication of the deployment to the physically inaccessible location (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: receiving by the satellite node (i.e. data processing node), a location value that matches the intended orbit location and a call request message (i.e. indications of deployment) indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space);
	generate by the module the verification signing key (VSK) pair (CCSDS, pages 3-11, 4-6 & A-4, Fig. 4-2: generating by the cryptographic module of an OCC or Spacecraft the public-private key pair for verification of signatures and signing (i.e. generating VSK pair)) upon the deployment to the physically inaccessible location (Brown, col. 4, ll. 54-56, col. 13, ll. 15-25, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: generating by the satellite node, in response to receiving the matching location value and the call request message indicating that the satellite has been correctly deployed and reached its intended orbit location in outer space (i.e. upon deployment to the physically inaccessible location), an encrypted number comprising the link key and response key (i.e. the key));
cause the data processing node to sign information transmitted to/from the one or more terrestrial electronic devices using the private key (CCSDS, pages 3-3 & 3-4, page 3-11, page 4-9, Fig. 4-2, 4-3: where the OCC/Spacecraft (i.e. data processing nodes) are deployed to physical locations such as outer space (i.e. physically inaccessible locations), and the cryptographic module of the OCC/spacecraft signs information using the private key to transmit data securely to the ground stations (i.e. terrestrial electronic devices)) (see also Brown, col. 36, l. 48 – col. 37, l. 3: where the satellite (i.e. data processing node) is deployed to outer space, and the satellite uses a private key encryption algorithm to sign and encrypt a number and transmit the encrypted number to the terminals (i.e. terrestrial electronic devices)
The same motivation to combine utilized in claim 28 is equally applicable in the instant claim.

Regarding claim 30, CCSDS, Brown and Bade disclose the limitations of claim 28.
CCSDS discloses the limitations of claim 30 as follows:
The computer program product of claim 28, further comprising instructions to: 
receive from one or more secure, true random number generators a random number for generating the VSK pair (pages 3-12 & 4-6: receiving random numbers from real/true random number generators and generating the asymmetric key pair based on the random numbers).

Regarding claim 32, CCSDS, Brown and Bade disclose the limitations of claim 28.
CCSDS discloses the limitations of claim 32 as follows:
The data processing node of claim 21, further comprising instructions to: 
receive a post-deployment configuration command that indicates that post-deployment configuration phase is complete (page 2-3, 4-7 & 4-8: receiving by the spaceship (i.e. data processing node) commands for archiving keys indicating that the operational phase is over (i.e. that post-launch configuration phase is complete); 
trigger a one-time mechanism to permanently disable post-deployment configuration commands and to enable production mode operation (page 2-3, 4-7 & 4-8: revoking archived keys (i.e. performing one-time mechanism), therefore disabling use of commands to archive those keys for future use and enabling transition into key destruction phase (i.e. production mode operation)); and 
send a notification to indicate that setup commands have been permanently disabled (page 2-3, 4-7 & 4-8: destruction of keys provides notice that commands to setup communications with those keys can no longer be used (i.e. are permanently disabled)).

Claims 5, 18, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Consultative Committee for Space Data Systems, Space Missions Key Management Concept, CCSDS 350.6-G-1, Green Book (November 2011) (hereafter “CCSDS”) in view of Bade (US 2006/0090070) and Brown (US 6,157,621), as applied to claims 1, 14, 21 and 28, further in view of Teppler (US 2006/0080536).
	Regarding claim 5, CCSDS, Brown and Bade disclose the limitations of claim 1.
Brown discloses the limitations of claim 5 as follows:
The method of claim 1 wherein subsequent to receiving the indication, integrity assurance is maintained by transmitting a post-deployment timestamp (Brown, col. 41, ll. 37-44 & 53-62, col. 36, l. 48 – col. 37, l. 3, col. 64, ll. 31-42: after receiving matching location indicating that satellite has reached its intended orbit location (i.e. after receiving the indication), transmitting a time-tag indicating the time of arrival (i.e. timestamp received after the satellite is deployed is “post-deployment timestamp”)).
Neither CCSDS, Brown or Bade disclose the remaining limitations of claim 5 as follows:
VSK integrity assurance is maintained by transmitting a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occur.
However, in the same field of endeavor, Teppler discloses the remaining limitations of claim 5 as follows:
VSK integrity assurance is maintained by transmitting a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occur (paras. [0043]-[0044], [0305], [0310]-[0314]: transmitting a digital signature, comprising a signature with a private key (i.e. VSK key), that is signed with a timestamp as proof that the signature occurred at the specific time of the timestamp (i.e. that the digital signature key was not generated earlier)).
Teppler is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Teppler’s method of signing a key with a timestamp with the system of CCSDS, Brown and Bade in order to “establish with certainty the date and time” the digital signature was created (Teppler, para. [0032]).

Regarding claims 18, 26 and 31, CCSDS, Brown and Bade disclose the limitations of the vehicle of claim 14, the data processing node of claim 26 and the computer program product of claim 21.
Neither CCSDS, Brown or Bade disclose the limitations of claims 18, 26 and 31 as follows:
transmit to a receiver station a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occur 
However, in the same field of endeavor, Teppler discloses the limitations of claims 18, 26 and 31 as follows:
transmit to a receiver station a VSK-signed timestamp of VSK generation as a proof that premature key generation did not occur (paras. [0043]-[0044], [0219], [0305], [0310]-[0314]: transmitting to a trusted third party (i.e. receiver station) a digital signature, comprising a signature with a private key (i.e. VSK key), that is signed with a timestamp as proof that the signature occurred at the specific time of the timestamp (i.e. that the digital signature key was not generated earlier)).
Teppler is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Teppler’s method of signing a key with a timestamp with the system of CCSDS, Brown and Bade in order to “establish with certainty the date and time” the digital signature was created (Teppler, para. [0032]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Consultative Committee for Space Data Systems, Space Missions Key Management Concept, CCSDS 350.6-G-1, Green Book (November 2011) (hereafter “CCSDS”) in view of Bade (US 2006/0090070) and Brown (US 6,157,621), as applied to claims 1, 14, 21 and 28, further in view of Yang (US 2020/0228988).
	Regarding claim 6, CCSDS, Brown and Bade disclose the limitations of claim 1.
Neither CCSDS, Brown or Bade discloses the limitations of claim 6 as follows:
The method of claim 1 wherein transmitting the public VSK to the one or more terrestrial electronic devices occurs at periodic intervals.
However, in the same field of endeavor, Yang discloses the remaining limitations as follows:
The method of claim 1 wherein transmitting the public VSK to the one or more terrestrial electronic devices occurs at periodic intervals (Paras. [0010], [0014], [0103], [0150], Fig. 7: transmitting periodically the public key to one or more devices (i.e. one or more terrestrial electronic devices)).
Yang is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Yang’s method of transmitting a public key periodically with the system of CCSDS, Brown and Bade in order to periodically perform forgery/falsification inspection on private key (Yang, para. [0014]).

Regarding claim 19, CCSDS, Brown and Bade disclose the limitations of claim 14.
CCSDS discloses the limitations of claim 19 as follows:
The vehicle of claim 14 wherein the vehicle is a spacecraft and the data processing node is contained in the spacecraft (page 4-1, Figs. 2-2, 2-3, 2-4: spacecraft located in outer space), 
CCSDS, Brown and Bade do not disclose the remaining limitations of claim 19 as follows:
and the instructions to transmit the public key, transmits the public key to the one or more terrestrial electronic devices at one or more periodic intervals.
However, in the same field of endeavor, Yang discloses the remaining limitations as follows:
and the instructions to transmit the public key, transmits the public key to the one or more terrestrial electronic devices at one or more periodic intervals (Paras. [0010], [0014], [0103], [0150], Fig. 7: transmitting periodically the public key to one or more devices (i.e. one or more terrestrial electronic devices)).
Yang is combinable with CCSDS, Brown and Bade because all four are from the same field of endeavor of using private keys to protect against tampering and interference by unauthorized parties.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Yang’s method of transmitting a public key periodically with the system of CCSDS, Brown and Bade in order to periodically perform forgery/falsification inspection on private key (Yang, para. [0014]).

Conclusion
For the above-stated reasons, claims 1-32 are rejected.
Prior art considered but not relied upon includes:
1) Taormina (US 2003/0001048) discloses about a first and second group of satellites being deployed to specific elevations, and then adjusting the position of the satellites once they have been reached their destinations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.y
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438